Case: 18-20067      Document: 00514682709         Page: 1    Date Filed: 10/15/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-20067
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 15, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GUILLERMO DAVILA-SALAZAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-395-1


Before REAVLEY, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Guillermo Davila-
Salazar has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Davila-Salazar has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20067    Document: 00514682709     Page: 2   Date Filed: 10/15/2018


                                 No. 18-20067

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2